Citation Nr: 1749420	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  08-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to chemical exposure.

2.  Entitlement to service connection for a respiratory disability, to include as due to chemical exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for sleep apnea.

5.  Evaluation of eczematous dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a United States Department of Veterans Appeals (VA) Regional Office (RO).  

The Veteran testified before the Board in a March 2010 travel board hearing.  The Veterans Law Judge who conducted the hearing is no longer available.  The Veteran was notified of this and offered an opportunity for another Board hearing in a July 2017 letter, but declined a new Board hearing.  The hearing request is deemed satisfied.  

In April 2010, the Board, after finding that the Veteran had submitted new and material evidence regarding his claim for service connection for prostate cancer, remanded both the issues of entitlement to service connection for prostate cancer and respiratory disability for further development. 

In a May 2017 substantive appeal for service connection for psychiatric disorder and sleep apnea claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  However, in an August 2017 correspondence, the Veteran indicated that he no longer wished to have a hearing for his appeals.  Thus, the hearing request is considered to be withdrawn.

FINDING OF FACT

On October 23, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, that the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  

A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


